Martin, J.
The defendant is appellant from a judgment, by which the plaintiff has recovered from him the price of several lots of ground in the town of Monroe. He resisted the claim on the ground, that the title to the premises was not in the plaintiff, his vendor, who, before the sale, had transferred it to his wife. The sale, under which the claim is made, is an authentic one, in which the plaintiff and his wife sell the premises to the defendant, and concludes with her renunciation of all her claims thereon for the restitution of her dotal and paraphernal property.
The act shows that the defendant executed his notes, payable to the plaintiff, for the consideration of the sale. The record shows that the plaintiff had theretofore sold the premises to his wife, in discharge of a donation he had made to her by their marriage contract. The defendant contended that the wife became a party to the act, for the sole purpose of renouncing any right or claim to the premises, on account of her dotal or paraphernal rights. This is in direct contradiction of the first part of the act, in which it is stated, that the plaintiff and his wife, duly authorized by him, sell the premises to the defendant.

Judgment affirmed.